Citation Nr: 1215154	
Decision Date: 04/26/12    Archive Date: 05/07/12

DOCKET NO.  08-20 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

1.  Whether new and material evidence to reopen a claim for service connection for leukemia has been received.

2.  Entitlement to service connection for leukemia, to include chronic lymphocytic leukemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to July 1968 (to include service in Vietnam), and from October 1974 to November 1991.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2007 rating decision in which the RO declined to reopen the Veteran's claim for service connection for leukemia, and also, denied service connection for chronic lymphocytic leukemia.  In August 2007, the Veteran filed a notice of disagreement (NOD) with the July 2007 decision.  A statement of the case (SOC) was issued in May 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2008.

In the May 2008 SOC, and in subsequent supplemental statements of the case (SSOC) issued in July 2010 and February 2011, the RO addressed the claim for service connection for leukemia on the merits.  The Board also notes that the RO also has characterized the two matters initially denied as a single issue.  

Regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the underlying claim of service connection for leukemia has been received-and in view of the Board's favorable decision on the request to reopen-the appeal has been characterized as now encompassing both matters reflected on the title page.  As explained below, the Board has characterized the claim for service connection on the merits as encompassing a chronic lymphocytic leukemia diagnosis, consistent with the Veteran's assertions. 

In his June 2008 substantive appeal, the Veteran initially requested a Board hearing before a Veterans Law Judge.  In December 2009, the Veteran made a separate request for a hearing before a Decision Review Officer (DRO) in addition to his requested Board hearing.  Accordingly, a DRO hearing was scheduled in May 2010, at which the Veteran and his spouse appeared and gave their testimony.  A transcript of that hearing is of record.  During the DRO hearing, the Veteran withdrew his request for a Board hearing.  

The Board's decision addressing the request to reopen the claim for service connection for leukemia is set forth below.  The claim for service connection for leukemia (now characterized to include chronic lymphocytic leukemia), on the merits, is addressed in the remand following the order; that matter is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  In an October 2001 rating decision, the RO denied service connection for leukemia; notification of the RO's denial was mailed to the Veteran on October 5, 2001.

3.  Although the Veteran initiated a timely appeal of the RO's October 2001 denial of service connection for leukemia by filing a NOD in March 2002, and perfected that appeal by filing a substantive appeal via a VA Form 9 in April 2002, the Veteran subsequently withdrew his appeal in September 2004.  

4.  Evidence associated with the claims file since the October 2001 denial is not cumulative and redundant of evidence of record at the time of the prior denial, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for leukemia, to include chronic lymphocytic leukemia.


CONCLUSIONS OF LAW

1.  The October 2001 rating decision in which the RO denied service connection for leukemia is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  As evidence pertinent to the claim for service connection for leukemia received since the RO's October 2001 denial is new and material, the criteria for reopening the claim are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the Board's favorable disposition of the request to reopen, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

II.  Request to Reopen

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain chronic diseases, such as leukemia, which develop to a compensable degree within a prescribed period after discharge from service (one year for leukemia), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2001).  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).

The RO denied the Veteran's claim for service connection for leukemia in October 2001.  The evidence then of record consisted of the Veteran's service treatment records, VA treatment records from July 1992 to March 2001, a November 1992 private treatment record from Dr. R.A.J., private treatment records from Stony Brook for treatment from August 1996 to July 1999, and private treatment records from August 1998 to March 2001 for treatment from Dr. G.J.P.  Although multiple VA examinations had also been performed for various disorders unrelated to the Veteran's claimed leukemia, a VA examination had not been performed for leukemia specifically.  The stated bases for the RO's denial were that the evidence available at that time did not show either that the Veteran's leukemia was incurred during or aggravated by his active duty service, or, that the leukemia was manifest to a compensable degree within one year from his separation from service.  The October 2001 rating decision and March 2002 SOC reflect that the RO also denied service connection for leukemia, as an undiagnosed illness pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, because leukemia is a known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii). 

As discussed above, the Veteran subsequently initiated an appeal of the October 2001 denial of service connection for leukemia by filing a timely NOD in March 2002.  After an SOC was issued in March 2002, the Veteran perfected his appeal in April 2002 by filing a substantive appeal via VA Form 9, Appeal to the Board of Veterans' Appeals.  The matter was subsequently certified to the Board for its de novo review in June 2004; however, the Veteran withdrew his appeal in September 2004 before the Board could perform its review.  The RO's October 2001 decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104 , 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his previously denied claim in September 2006.  Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the RO's October 2001 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the claims file since the RO's final October 2001 rating decision includes VA treatment records dated from March 2002 to January 2010, a transcript of the Veteran's May 2010 DRO hearing, a June 2010 private opinion letter and a March 2011 VA Form 21-0960B-1 (Hairy Cell and Other B-Cell Leukemias Disability Benefits Questionnaire) from Dr. G.P., and VA examination reports from March and September of 2011.

In the June 2010 private opinion letter, Dr. G.P. states that the Veteran was diagnosed specifically with chronic lymphocytic leukemia in August 1999.  He repeats this diagnosis in the March 2011 VA Form 21-0960B-1 (Hairy Cell and Other B-Cell Leukemias Disability Benefits Questionnaire).

A March 2002 VA treatment record reflects that the Veteran reported a history of chronic leukemia that was purportedly diagnosed by a private physician.  During his DRO hearing, the Veteran elaborated that he chronic lymphocytic leukemia was diagnosed in 1996 by a Dr. L.  The Veteran testified further that this diagnosis was confirmed by Dr. G.P.

In addition to the legal authority considered in connection with the October 2001 denial, the Board points out that, absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) (West 2002) and 38 C.F.R. § 3.307(a)(6)(iii).  In this case, the Veteran's DD Form 214 reflects service in the Republic of Vietnam from September 1966 to May 1968.  By virtue of his service in Vietnam during the Vietnam era, the Veteran is presumed to have been exposed to herbicides during such service.

Also, effective October 16, 2003, the list of diseases under 38 C.F.R. § 3.309(e), for which service connection may be presumed based upon in-service herbicide exposure, was revised to add chronic B-cell leukemias, to include chronic lymphocytic leukemia, as among the diseases for which presumptive service connection, on the basis of presumed or demonstrated in-service herbicide exposure, is available.  38 C.F.R. §§ 3.307(a)(6); 3.309(e) (2011).

The Board finds that, considering the additional evidence received in light of the cited legal authority, such evidence provides a basis for reopening the claim for service connection for leukemia.

At the time of the October 2001 rating decision, there was evidence that the Veteran had received a leukemia diagnosis; however, there was no evidence that the leukemia was related in any way to the Veteran's active duty service.  The diagnosis expressed by Dr. G.P. in his June 2010 opinion letter and March 2011 VA Form 21-0960B-1, in conjunction with the Veteran's DRO hearing testimony  appears to raise the possibility that the Veteran has been diagnosed with chronic lymphocytic leukemia.  As discussed above, chronic lymphocytic leukemia is a chronic B-cell leukemia, which is a disease now listed among those identified in 38 C.F.R. § 3.309(e) as warranting presumptive service connection on the basis of presumed or actual in-service herbicide exposure..

The Board finds that the evidence is "new" in that it was not before agency decisionmakers at the time of the October 2001 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it indicates a possible diagnosis of chronic lymphocytic leukemia, which if shown, may be presumptively service-connected under 38 C.F.R. § 3.309(e), given the Veteran's presumed in-service exposure to herbicides.  Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection for leukemia.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for leukemia..  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service connection for leukemia has been received, to this limited extent, the appeal is granted.


REMAND

The Board finds that RO development of the claim for service connection, on the merits, is warranted.

In an August 1999 letter from the VA medical center in Washington, D.C., the Veteran was notified that recent laboratory tests were consistent with "chronic leukemia."  The Veteran was referred for follow-up evaluation and treatment with a VA hematologist.  After a follow-up examination in September 1999, the VA hematologist diagnosed neutropenia.

Notwithstanding the above, private treatment records from Dr. G.P, dated from August 1999 through March 2001, reflect ongoing diagnosis of leukemia.  These records do not specify the type of leukemia that was diagnosed.

In his August 2007 NOD, the Veteran asserts that he was diagnosed with chronic lymphocytic leukemia specifically, in 1994.  In testimony given during his May 2010 DRO hearing, he elaborated that this diagnosis was initially made by his private physician, Dr. L., and that the diagnosis was later confirmed by Dr. G.P.

In a March 2011 VA examination report, the VA examiner noted, after review of the claims file, that the available treatment records indicate a history of leukemia of unspecified type.  The examiner suggested that additional medical documentation contemporaneous with the Veteran's initial leukemia diagnosis was necessary in order to determine the exact type of leukemia with which the Veteran is diagnosed.  

The report of a September 2011 VA examination report reflects the Veteran's  , the Veteran reported that an abnormal white blood cell count had been noted by his private primary physician, Dr. C.  The Veteran stated further that he was subsequently referred to see Dr. L who, as the Veteran previously reported, diagnosed leukemia.   Based upon the clinical findings from the examination and the examiner's review of the claims file, the VA examiner diagnosed neutropenia.  In support of this diagnosis, the examiner noted, "[t]he evidence of records [sic] does not show a specific diagnosis of CLL or Hairy Cell Leukemia other than reported by [V]eteran's own history."  Hence, the examiner's diagnosis appears to be based largely upon the absence of available evidence indicating a chronic lymphocytic leukemia diagnosis.

Documentation in the claims file shows that VA has obtained complete treatment records from Dr. G.P.  No documented efforts have been made, however, to obtain the Veteran's treatment records from Dr. C or Dr. L.  As suggested by the March 2011 VA examiner, given the Veteran's assertions that a low white blood cell count was first observed by Dr. C and that chronic lymphocytic leukemia was initially diagnosed by Dr. L, these treatment records are necessary in order to determine the nature and etiology of the Veteran's claimed disorder.

Therefore, to ensure that all due process requirements are met, and that the record on appeal is complete, the RO undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

The RO should obtain and associate with the claims file all outstanding VA treatment records.  The claims file currently includes outpatient treatment records from the VA Medical Center (VAMC) in Richmond, Virginia, dated through January 2010; however, more recent records from that facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain all outstanding pertinent treatment records from the Richmond VAMC since January 2010, following the current procedures prescribed in 38 C.F.R. § 3.159 as it regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim for service connection on the merits.  The RO should specifically requested that the Veteran provide appropriate,signed authorization to enable the RO to obtain outstanding treatment records from Dr. C. and Dr. L, as well from any other pertinent private treatment provider or facility since June 2010.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011). 

If any additional treatment records and/or other evidence is obtained, after such records and evidence have been associated with the claims file, the claims file should be returned to the same VA examiner who performed the September 2011 examination for an addendum opinion addressing the appropriate diagnosis for the Veteran.  The RO should only arrange for further examination of the Veteran if the September 2011 VA examination is not available, or is unable to provide the requested addendum opinion without first examining the Veteran. 

The Veteran is hereby advised that failure to report for any scheduled VA examination, without good cause, shall result in denial of the reopened claim.   See 38 C.F.R. § 3.655(b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file copies of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

The actions identified herein are consistent with the duties imposed by the VCAA. See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations. Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from Richmond VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since January 2010.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.   The RO should specifically request that the Veteran provide appropriate,signed authorization to enable the RO to obtain outstanding treatment records from Dr. C. and Dr. L, as well from any other pertinent private treatment provider or facility since June 2010.   

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the entire claims file, to include a complete copy of the REMAND, should be forwarded to the same physician who conducted the September 2011 VA examination for an addendum opinion.  

Based on consideration of the entire claims file, to particularly include evidence associated with the claims file since the September 2011 examination, the examiner should indicate whether a revised diagnosis is warranted-in particular, a diagnosis of a chronic B-cell leukemia, including, but not limited to, hairy-cell leukemia or chronic lymphocytic leukemia.

If the physician renders any diagnosis(es) other than a chronic B-cell leukemia, then, with respect to each diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service.

In rendering the requested opinion, the examiner should specifically consider and discuss all pertinent medical evidence-to particularly include the opinions discussed above-and lay assertions.

If the physician who conducted the September 2011 VA examination is unavailable, or, if examination of the Veteran is deemed necessary, then the RO should arrange for the Veteran to undergo a VA examination, by an appropriate physician, at a VA medical facility, to obtain an opinion responsive to the questions posed above.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should set forth all examination findings (if any) along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After accomplishing all requested action, as well as any additional action deemed warranted by the VCAA, the RO should readjudicate the claim on appeal.  

If the Veteran fails, without good cause, to report to any scheduled examination, in adjudicating the reopened claim, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  

Otherwise, the RO should adjudicate the claim for service connection for leukemia, to include chronic lymphocytic leukemia, in light of pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claim) and legal authority (to include the provisions of 38 C.F.R. §§ 3.307(a)(6) and 3.309(e) pertaining to presumptive service connection based on in-service herbicide exposure).

7.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes citation to and discussion of all additional, pertinent legal authority considered-to include 38 C.F.R. §§ 3.307(a)(6) and 3.309(e)-along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


